Citation Nr: 1040738	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  02-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include bipolar disorder and posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active duty from September 1963 to June 1967 and 
thereafter served in the Reserves with periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA).  
His decorations and awards include the Vietnam Service Medal with 
Bronze Star and Vietnam Campaign Medal/ribbon bar with device.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Jurisdiction over this case is now with the 
Nashville, Tennessee RO.  In September 2004, the Veteran 
testified before a decision review officer (DRO).  A copy of the 
hearing transcript is associated with the claims folder and has 
been reviewed.

This matter was previously before the Board in December 2006, 
November 2007 and August 2008.  In the December 2006 decision, 
the Board denied the Veteran's claim, in pertinent part, for 
service connection for a psychiatric disorder, to include bipolar 
disorder and PTSD.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court) 
and in a May 2007 Order, the Court remanded the case to the Board 
for further proceedings consistent with the March 2007 unopposed 
Secretary's Motion for Remand which included a motion to vacate 
the December 2006 Board decision.  Subsequently, the Board 
remanded the matter in November 2007.  In an August 2008 
decision, the Board again denied the Veteran's claim for service 
connection for a psychiatric disorder, to include bipolar 
disorder and PTSD.  The Veteran appealed the Board's decision to 
the Court and in an April 2009 Order, the Court granted the 
parties' Joint Motion for Remand (joint motion), remanding the 
case for compliance with the terms of the joint motion. 

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.

REMAND

In the joint motion the parties agreed that the Board should 
ensure that the appellant is provided an examination addressing 
the etiology of his depression and/or any other diagnosed 
psychiatric disability.  

In this case, the service medical records do not reflect the 
presence of pertinent disability during the Veteran's period of 
active duty.  The May 1967 separation examination included a 
normal psychiatric evaluation.  

The Veteran's service treatment records and other medical reports 
from the Reserves include a Report of Medical History dated in 
December 1987 noting that the Veteran had or had had nervous 
trouble, depression or excessive worry, and frequent trouble 
sleeping.  The psychiatric evaluation was normal.  It was 
reported that he was seen for psychiatric work-up and placed on 
medication temporarily, but it was concluded that he had no 
disability.  

Progress notes by Grand Traverse Psychiatry dated in 1993 and 
1994 show the Veteran had ongoing symptoms of anxiety, dysphoria 
and complaints of "confusion."  These notes also show the 
Veteran had complaints of decreased memory and concentration.  A 
private psychiatric report dated in August 1994 reveals an Axis I 
diagnosis of bipolar disorder - depressed.  A November 2000 VA 
outpatient treatment report shows an assessment of bipolar.  A 
January 2001 VA outpatient treatment record shows a diagnosis of 
bipolar affective disorder, mixed type.  An April 2004 medical 
statement by a private psychiatrist, shows the Veteran was 
diagnosed with severe depression.  The psychiatrist noted that 
the Veteran stated that he could not concentrate or focus at his 
job.  It was noted that he is still disabled and not able to work 
in any way and "His conditions at this point is related to the 
time he was serving in the military in Vietnam."  

In July 2010, VA amended its adjudication regulations regarding 
claims for service connection for PTSD by liberalizing the 
evidentiary standard for establishing the required in-service 
stressor.  The amendment eliminates the requirement of evidence 
corroborating the occurrence of claimed in-service stressors 
related to the Veteran's fear of hostile military or terrorist 
activity, and provides that the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended 
to facilitate timely processing of these claims, and is 
applicable to claims pending before VA on the effective date of 
the final rule (July 13, 2010), as well as to claims filed after 
that date.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.  The Board finds VA examination and an opinion in 
this case would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and the 
report of examination should note review of 
the claims file.
All necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  

The examiner should determine whether the 
veteran currently suffers from PTSD related 
to his fear of hostile military or terrorist 
activity while on active duty and whether it 
is adequate to support a diagnosis of PTSD.  
For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should indicate 
whether it is likely as not (50 percent 
probability or greater) related to the 
Veteran's active service.  The examination 
report should include the complete rationale 
for all opinions expressed. The examiner 
should provide a rationale for the opinions. 

Such rationale must include a discussion of 
the Veteran's lay assertions.  The examiner 
should reconcile any opinion with VA and 
private treatment records and specifically 
the April 2004 statement by the private 
psychiatrist.  If any requested opinion 
cannot be provided, the examiner should 
clearly state the reason(s) why.  

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claim remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate period of time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp.10).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (10).

